Exhibit 10.2

AMENDMENT NO. 6 TO RETIREMENT BENEFIT AGREEMENT

THIS AMENDMENT NO. 6 TO RETIREMENT BENEFIT AGREEMENT (this “Amendment”) by and
between Mylan Inc., a Pennsylvania corporation (the “Company”), and Robert J.
Coury (“Executive”) is made effective as of January 1, 2014 (the “Effective
Date”).

WHEREAS, the Company and Executive are parties to that certain Retirement
Benefit Agreement dated as of December 31, 2004, as amended to date (the
“Agreement”);

WHEREAS, the Company and Executive desire to further amend the Agreement in
accordance with Article XIII thereof, upon the terms and conditions set forth
herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

1.   Section 1(h) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“NPV” shall mean the sum of the present value at any given time of the monthly
benefits to be paid, using a discount rate equal to the long-term applicable
federal rate in effect as of December 31, 2013 (determined under Section 1274(d)
of the Code), compounded semiannually. For the avoidance of doubt, the parties
hereto agree that such discount rate as of December 31, 2013 is 3.29%. For
purposes of determining NPV of Executive’s Retirement Benefit and Supplemental
Retirement Benefit where Executive’s employment terminates prior to attaining
age 55, it shall be assumed that Executive’s Retirement Benefit and Supplemental
Retirement Benefit would have commenced at the date on which Executive would
have attained age 55 and the NPV of such Retirement Benefit and Supplemental
Retirement Benefit shall equal the present value of such amounts at age 55
discounted back to the Executive’s actual age upon such termination using the
rate prescribed in the preceding sentence. Executive’s age for purposes of this
Agreement shall be Executive’s age at his nearest birthday.

2.  Section 2.1 of the Agreement is hereby deleted in its entirety and replaced
with the following:

Upon the termination of the Executive’s employment with the Company for any
reason (including, without limitation, death) following the Effective Date,
Executive shall, subject to the provisions hereof, receive an amount (the
“Retirement Benefit”) in cash equal to the NPV of an annual retirement benefit
for a period of fifteen (15) years equal to fifty percent (50%) of the sum of
(i) his annual base salary as of December 31, 2011 (the “RB Salary”) and
(ii) the average of the three highest annual cash bonuses paid to Executive with
respect to the five years preceding January 1, 2012 (such average, the “RB
Bonus”). Further, subject to the provisions hereof, the Executive shall receive
an additional amount (the “Supplemental Retirement Benefit”) equal to the



--------------------------------------------------------------------------------

 

2

 

NPV of an annual retirement benefit for a period of fifteen (15) years equal to
twenty percent (20%) of the sum of the RB Salary and the RB Bonus. Each of
Executive’s Retirement Benefit and Supplemental Retirement Benefit shall be paid
to Executive in a lump sum within ten (10) days following such termination.

Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, Executive shall not be considered to have terminated
employment with the Company for purposes of this Section 2.1 and the Retirement
Benefit and Supplemental Retirement Benefit shall not be due until Executive
would be considered to have incurred a “separation from service” from the
Company within the meaning of Section 409A of the Code. For purposes of this
Section 2.1, each amount to be paid or benefit to be provided shall be construed
as a separate identified payment for purposes of Section 409A of the Code, and
any payments described in this Section 2.1 that are due within the “short term
deferral period” within the meaning of Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise. To
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Section 2.1 during
the six-month period immediately following Executive’s termination of employment
shall instead be paid on the first business day after the date that is six
months following Executive’s termination of employment (or death, if earlier).

3.  Sections 2.2, 2.3, 2.4 and 2.5 of the Agreement are hereby deleted.

4.  Article III of the Agreement is hereby deleted.

5.  Article IV of the Agreement is hereby deleted in its entirety and replaced
with the following:

IV.  CHANGE IN CONTROL

Upon the occurrence of a Change in Control, Sections 8.1 and 8.2 and the final
sentence of Section 8.3 hereof shall no longer be of any force or effect.

6.  Article VIII of the Agreement is hereby deleted in its entirety and replaced
with the following:

VIII.  ELIGIBILITY FOR PAYMENT

8.1  Executive shall not be eligible for payment of the Supplemental Retirement
Benefit if, and only if, (i) prior to June 30, 2014, the Company notifies
Executive in writing that Executive committed an act of Cause (as defined in
Section 8(b) of the Employment Agreement) prior to June 30, 2014 and
(ii) Executive fails to dispute such claim within 30 days following receipt of
the Company’s notice or, if Executive does dispute the claim, the Company
prevails on such claim. In the event Executive had previously received the
Supplemental Retirement Benefit and, pursuant to the preceding sentence,
Executive is not eligible for payment of the Supplemental Retirement Benefit,
then Executive shall be required to return the after-tax portion of the
Supplemental Retirement Benefit.



--------------------------------------------------------------------------------

 

3

 

8.2  For purposes of Sections 8.1 hereof, the after-tax portion shall be the
amount of the Supplemental Retirement Benefit multiplied by 100% minus the
Executive’s combined marginal federal, state and local tax rate for the year of
payment.

8.3  The Company’s obligation to make payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense, or other claim, right or action that
the Company may have against the Executive or others, whether based on
contractual, fiduciary or other claims. In the event of any dispute between
Executive and the Company regarding the Executive’s right to payment under this
Agreement, except as set forth below, the Company agrees that, notwithstanding
any such dispute, the Company will not for any reason withhold payment of any
amounts that Executive would have been entitled to receive under this Agreement
had his employment ended by reason of resignation. The forgoing sentence shall
not apply to payment of the Supplemental Retirement Benefit if and only if the
Company alleges the existence of Cause in accordance with the provisions of
Section 8.1 of this Agreement.

7.  (a)  The parties acknowledge and agree that this Amendment is an integral
part of the Agreement. Notwithstanding any provision of the Agreement to the
contrary, in the event of any conflict between this Amendment and the Agreement
or any part of either of them, the terms of this Amendment shall control.

(b)  Except as expressly set forth herein, the terms and conditions of the
Agreement are and shall remain in full force and effect.

(c)  The Agreement, as amended hereby, sets forth the entire understanding of
the parties with respect to the subject matter thereof and hereof.

(d)   This Amendment shall be governed by, interpreted under and construed in
accordance with the laws of the State of New York.

(e)  This Amendment may be executed in any number of counterparts, each of which
shall be an original and all of which shall constitute one and the same
document.

[Signature page follows]



--------------------------------------------------------------------------------

 

4

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the day and year first above written.

 

 

MYLAN INC.,   by      

        /s/ Rodney L. Piatt

      Name:   Rodney L. Piatt       Title:   Chairman, Compensation Committee
EXECUTIVE  

by

     

        /s/ Robert J. Coury

   

Robert J. Coury